19 F.3d 30
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Custodio Guizar CARDENAS, Defendant-Appellant.
No. 93-30174.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 22, 1994.*Decided Feb. 25, 1994.

Before:  SCHROEDER, CANBY and WIGGINS, Circuit Judges.


1
MEMORANDUM**


2
Custodio Guizar Cardenas appeals his 70-month sentence imposed following his jury trial for distribution of cocaine in violation of 21 U.S.C. Sec. 841(a)(1).  For the first time on appeal, Cardenas contends the district court erred by failing to reduce his offense level by one additional level for acceptance of responsibility pursuant to U.S.S.G. Sec. 3E1.1(b).  We have jurisdiction under 28 U.S.C. Sec. 1291 and affirm.


3
A criminal defendant waives his right to challenge an adjustment to his offense level if he fails to raise the issue at sentencing.   See United States v. Parker, 991 F.2d 1493, 1501 (9th Cir.)  (failure to request reduction for minimal participation);  cert. denied, 114 S.Ct. 121 (1993);   United States v. Visman, 919 F.2d 1390, 1393-94 (9th Cir.1990) (failure to object to increase for obstruction of justice);  cert. denied, 112 S.Ct. 442 (1991).


4
Here, the presentence report recommended a two-level reduction for acceptance of responsibility.  At sentencing, the district court asked defense counsel if he had read and discussed the presentence report with Cardenas.  Counsel replied, "Yes, Your Honor.  There are no objections or clarifications, for the record, in regards to the report.  And we certainly thank [the probation officer] for doing a very complete presentence investigation for the court, Your Honor."   The district court afforded Cardenas the right of allocution.  He also did not raise any objections.  The court granted a two-level reduction for acceptance of responsibility.


5
Because Cardenas did not request a three-level reduction before the district court, we deem the argument waived.  See Parker, 991 F.2d at 1501;  Visman, 919 F.2d at 1394.


6
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4.  Accordingly, appellant's request for oral argument is denied


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3